                   Case 19-10953-CSS              Doc 28       Filed 05/01/19        Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
KONA GRILL, INC., et al.,1                                   ) Case No.: 19-10953 (CSS)
                                                             ) Joint Administration Requested
                                     Debtors.                )
                                                             )

                         NOTICE OF HEARING ON FIRST DAY MOTIONS

          PLEASE TAKE NOTICE that, on April 30, 2019 (the “Petition Date”), Kona Grill,

Inc., Kona Restaurant Holdings, Inc., Kona Sushi, Inc., Kona Macadmia, Inc., Kona Texas

Restaurants, Inc., Kona Grill International Holdings, Inc., Kona Baltimore, Inc., Kona Grill

International, Inc. and Kona Grill Puerto Rico, Inc., the debtors and debtors-in-possession (the

“Debtors”) in the above-captioned chapter 11 cases, each filed a voluntary petition for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”), with the Clerk of the United States Bankruptcy Court for the District of Delaware. The

Debtors are continuing to operate their businesses and manage their affairs as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          PLEASE TAKE FURTHER NOTICE that, together with their chapter 11 petitions, the

Debtors also filed the following applications and motions (collectively, the “First Day Motions”).

A hearing to consider the First Day Motions (the “First Day Hearing”) will be held on May 2,

2019 at 10:00 a.m. (prevailing Eastern Time), before the Honorable Christopher S. Sontchi at



1
    The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
    (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona Texas
    Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
    International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
    above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.




DOCS_DE:223631.1
                   Case 19-10953-CSS        Doc 28      Filed 05/01/19    Page 2 of 4



the United States Bankruptcy Court for the District of Delaware (the “Court”), located at 824

North Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801.



                                             First Day Declaration

        1.         Declaration of Christopher J. Wells in Support of First Day Motions [Filed
                   5/1/19] (Docket No. 16)

                          First Day Administrative and Procedural Motions

        2.         Debtors’ Motion for Order Directing Joint Administration of Related Chapter 11
                   Cases for Procedural Purposes Only [Filed 4/30/19] (Docket No. 3)

        3.         Debtors' Motion for Order (I) Authorizing the Debtors to File (A) Consolidated
                   List of Creditors and (B) Consolidated List of Debtors’ Top Thirty Unsecured
                   Creditors; (II) Waiving the Right to File a List of Equity Security Holders; and
                   (III) Granting Related Relief [Filed 5/1/19] (Docket No. 5)

        4.         Debtors’ Application for Entry of an Order Pursuant to 28 U.S.C. § 156(c)
                   (I) Approving the Retention and Appointment of Epiq Corporate Restructuring,
                   LLC as the Claims and Noticing Agent to the Debtors, Effective Nunc Pro Tunc
                   to the Petition Date and (II) Granting Related Relief [Filed 5/1/19] (Docket No. 6)


                       First Day Motions Pertaining to Operations and Related Issues

        5.         Debtors’ Motion for Entry of an Interim and Final Order Authorizing the Debtors
                   to (I) Pay and/or Honor Prepetition Wages, Salaries, Employee Benefits, and
                   Other Compensation and Pay Third Party and Contract Workers; (II) Remit
                   Withholding Obligations and Deductions; (III) Maintain Employee Compensation
                   and Benefits Programs and Pay Related Administrative Obligations; and (IV)
                   Have Applicable Banks and Other Financial Institutions Receive, Process, Honor,
                   and Pay Certain Checks Presented for Payment and Honor Certain Fund Transfer
                   Requests [Filed 5/1/19] (Docket No. 7)

        6.         Debtors’ Motion for Interim and Final Order Under Sections 105, 345, 363, 364,
                   503, 1107 and 1108 of the Bankruptcy Code Authorizing (I) Maintenance of
                   Existing Bank Accounts; (II) Continuance of Existing Cash Management System,
                   Bank Accounts, Checks and Related Forms; (III) Continued Performance of
                   Intercompany Transactions; (IV) Limited Waiver of Section 345(b) Deposit and
                   Investment Requirements and (V) Granting Related Relief [Filed 5/1/19] (Docket
                   No. 8)

        7.         Debtors’ Motion Pursuant to Sections 105(A), 507(A)(8), and 541(D) of the
                   Bankruptcy Code for an Interim and Final Order Authorizing the Payment of


                                                    2
DOCS_DE:223631.1
                   Case 19-10953-CSS        Doc 28      Filed 05/01/19   Page 3 of 4



                   Prepetition Sales, Use and Franchise and Income Taxes; and Similar Taxes and
                   Fees [Filed 5/1/19] (Docket No. 9)

        8.         Motion of the Debtors for Interim and Final Orders (A) Approving the Debtors’
                   Proposed Adequate Assurance of Payment for Future Utility Services,
                   (B) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                   Services, (C) Approving the Debtors’ Proposed Procedures for Resolving
                   Adequate Assurance Requests, and (D) Granting Related Relief [Filed 5/1/19]
                   (Docket No. 10)

        9.         Motion of the Debtors for Interim and Final Orders Under Sections 105, 361, 362,
                   63, 364, 1107 and 1108 of the Bankruptcy Code and Federal Rule of Bankruptcy
                   Procedure 6003 (A) Authorizing the Debtors to (I) Maintain and Renew Existing
                   Insurance Policies; (II) Continue Insurance Premium Financing Programs,
                   (III) Pay Insurance Premium Financing Obligations Arising Thereunder, and (B)
                   Authorizing Financial Institutions to Honor all Obligations Related Thereto [Filed
                   5/1/19] (Docket No. 11)

        10.        Debtors’ Motion tor Entry of an Order Authorizing the Debtors to Honor Certain
                   Prepetition Obligations to Customers and to Otherwise Continue Certain
                   Customer Programs in the Ordinary Course of Business [Filed 5/1/19] (Docket
                   No. 12)

        11.        Debtors’ Motion for Entry of an Interim and Final Order Authorizing Payment of
                   Allowed 11 U.S.C. § 503(b)(9) Claims [Filed 5/1/19] (Docket No. 13)

        12.        Motion for Entry of an Interim and Final Order (I) Authorizing the Debtors to Pay
                   Certain Prepetition Claims Arising Under (A) The Perishable Agricultural
                   Commodities Act and (B) The Packers and Stockyards Act, and (II) Granting
                   Certain Related Relief [Filed 5/1/19] (Docket No. 14)

                           First Day Motion Pertaining to Financing and Cash Collateral

        13.        Motion of Debtors for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                   361, 362, 363, and 364 and Rule 2002, 4001 and 9014 of the Federal Rules of
                   Bankruptcy Procedure (I) Authorizing Incurrence by the Debtors of Postpetition
                   Senior Secured Indebtedness, (II) Authorizing the Use of Cash Collateral by the
                   Debtors, (III) Granting Adequate Protection to Prepetition Secured Parties, (IV)
                   Modifying the Automatic Stay, and (IV) Scheduling a Final Hearing [Filed
                   5/1/19] (Docket No. 15)

       PLEASE TAKE FURTHER NOTICE that copies of the First Day Motions can be

obtained by contacting the undersigned proposed counsel, through the Court’s website at

www.deb.uscourts.gov, referencing Case No. 19-10953 (CSS), by contacting the Debtors’




                                                    3
DOCS_DE:223631.1
                   Case 19-10953-CSS    Doc 28     Filed 05/01/19   Page 4 of 4



claims agent at konagrill@epiqglobal.com, by accessing the website of the Debtors’ claims

agent at https://dm.epiq11.com/KonaGrill, or by calling (855) 424-7676 (or (503) 597-7718

(International)).

                   PLEASE TAKE FURTHER NOTICE that any and all objections to the First

Day Motions may be made at the First Day Hearing. 

Dated: May 1, 2019

                                         PACHULSKI STANG ZIEHL & JONES LLP


                                         /s/ James E. O’Neill
                                         Jeremy V. Richards (CA Bar No. 102300)
                                         James E. O’Neill (DE Bar No. 4042)
                                         John W. Lucas (CA Bar No. 271038)
                                         919 N. Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         E-mail: jrichards@pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 jlucas@pszjlaw.com

                                         Proposed Attorneys for Debtors and Debtors in
                                         Possession




                                               4
DOCS_DE:223631.1
